
	
		II
		112th CONGRESS
		1st Session
		S. 1649
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the provisions of title 5, United States Code,
		  relating to the methodology for calculating the amount of any Postal surplus or
		  supplemental liability under the Civil Service Retirement System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Postal Service Pension
			 Obligation Recalculation and Restoration Act of
			 2011.
		2.Modified
			 methodology
			(a)In
			 generalSection 8348(h) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(4)(A)To the extent that a
				determination under paragraph (1), relating to benefits attributable to
				civilian employment with the United States Postal Service, is based on any
				provision of law described in subparagraph (C), such determination shall be
				made in accordance with such provision and any otherwise applicable provisions
				of law, subject to the following:
							(i)The average pay used in
				the case of any individual shall be a single amount, determined in accordance
				with section 8331(4), taking into account the rates of basic pay in effect for
				such individual during the periods of creditable service performed by such
				individual. Nothing in this subsection shall be considered to permit or
				require—
								(I)one determination of average pay
				with respect to service performed with the United States Postal Service;
				and
								(II)a separate determination of
				average pay with respect to service performed with its predecessor entity in
				function.
								(ii)In determining the portion of an
				annuity attributable to civilian employment with the United States Postal
				Service, with respect to any period of employment with the United States Postal
				Service that follows any other period of employment creditable under section
				8332 (without regard to whether such employment was with an entity referred to
				in clause (i)(II)), the total service of an employee for purposes of any
				provision of law described in subparagraph (C) shall be the sum of—
								(I)any period of employment with the
				United States Postal Service; and
								(II)any period of employment
				creditable under section 8332 that precedes the period described in subclause
				(I).
								(B)(i)Not later than 6 months
				after the date of enactment of this paragraph, the Office shall determine (or,
				if applicable, redetermine) the amount of the Postal surplus or supplemental
				liability as of the close of the fiscal year most recently ending before such
				date of enactment, in conformance with the methodology required under
				subparagraph (A).
							(ii)(I)If the result of the determination or
				redetermination under clause (i) is a surplus, the Office shall transfer the
				amount of such surplus to the Postal Service Retiree Health Benefits Fund not
				later than 15 days after the date of such determination or
				redetermination.
								(II)If a determination or redetermination under
				clause (i) for a fiscal year is made before the Office makes a redetermination
				under paragraph (2)(B) with respect to the fiscal year, the Office may not make
				a determination under paragraph (2)(B) with respect to the fiscal year.
								(C)The provisions of law described in
				this subparagraph are—
							(i)the first sentence of section 8339(a);
				and
							(ii)section 8339(d)(1).
							(5)For purposes of this
				subsection—
						(A)the term Postal Service Retiree
				Health Benefits Fund means the fund established under section 8909a;
				and
						(B)the term Postal Service
				Fund means the fund established under section 2003 of title
				39.
						.
			(b)Coordination
			 provisions
				(1)AmendmentSection
			 8909a of title 5, United States Code, is amended by adding at the end the
			 following:
					
						(e)Notwithstanding any other provision of law,
				the amount payable by the Postal Service under subsection (d) in any fiscal
				year ending on or before September 30, 2021, shall be determined without regard
				to the requirements under section
				8348(h)(4).
						.
				(2)Rule of
			 constructionNothing in this Act, or an amendment made by this
			 Act, shall be construed to affect the amount of any benefits otherwise payable
			 from the Civil Service Retirement and Disability Fund to any individual.
				(c)Technical
			 amendmentThe heading for
			 section 8909a of title 5, United States Code, is amended by striking
			 Benefit and inserting
			 Benefits.
			3.Additional
			 provisions
			(a)In
			 generalSection 8348(h)(2) of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(F)Notwithstanding any other provision of this
				subsection, for purposes of determining the Postal surplus or supplemental
				liability for each of fiscal years 2016, 2017, 2018, 2019, and 2020—
						(i)paragraph (4)(A) shall not apply to a
				determination under paragraph (1); and
						(ii)the determination under paragraph (1) shall
				be made by applying the methodology that was used to carry out this paragraph
				with respect to the fiscal year preceding the fiscal year referred to in
				paragraph
				(4)(B)(i).
						.
			(b)Relating to a
			 postal surplusSection 8348(h)(2)(C) of title 5, United States
			 Code, is amended—
				(1)by inserting
			 2021, after 2015,; and
				(2)by striking
			 if the result is and all that follows through
			 terminated. and inserting the
			 following:
					
						if the result is a
			 surplus—(i)that amount shall be transferred—
							(I)to the Postal Service Retiree
				Health Benefits Fund, if the surplus is for fiscal year 2020 or a preceding
				fiscal year; and
							(II)to the Postal Service Fund, if the
				surplus is for fiscal year 2021 or a subsequent fiscal year; and
							(ii)any prior amortization schedule for
				payments shall be
				terminated.
						.
				4.Treatment of certain
			 surplus retirement contributionsSection 8423(b) of title 5, United States
			 Code, is amended—
			(1)by redesignating
			 paragraph (5) as paragraph (6); and
			(2)by inserting after
			 paragraph (4) the following:
				
					(5)If, for fiscal year 2010, the amount
				computed under paragraph (1)(B) is less than zero (in this section referred to
				as surplus postal contributions), the amount of such surplus
				postal contributions shall be transferred—
						(A)to the Postal Service Retiree Health
				Benefits Fund to pay any liability to the Postal Service Retiree Health
				Benefits Fund for fiscal year 2011;
						(B)if all liability to the Postal Service
				Retiree Health Benefits Fund for fiscal year 2011 has been paid, to the
				Employees’ Compensation Fund established under section 8147; and
						(C)if all liability of the United States
				Postal Service to the Employees’ Compensation Fund has been paid, to the United
				States Postal Service for the repayment of any obligation issued under section
				2005 of title
				39.
						.
			5.Rural post
			 officesSection 404(d) of
			 title 39, United States Code, is amended by adding at the end the
			 following:
			
				(7)Notwithstanding any other provision
				of this subsection, in making any determination under subsection (a)(3) as to
				the necessity for the closing or consolidation of any post office, the Postal
				Service may not close any post office which is located more than 10 miles from
				any other post
				office.
				.
		6.Effective
			 date
			(a)In
			 generalThis Act and the
			 amendments made by this Act shall take effect on the date of enactment of this
			 Act.
			(b)Intent of
			 CongressIt is the intent of Congress that this Act apply with
			 respect to the allocation of past, present, and future benefit liabilities
			 between the United States Postal Service and the Treasury of the United
			 States.
			
